Citation Nr: 0121266	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  01-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased disability 
rating, from 30 to 70 percent, for the veteran's service-
connected post-traumatic stress disorder (PTSD), and denied 
entitlement to TDIU.  A notice of disagreement on the denial 
of TDIU was received in March 2001, and a statement of the 
case was issued in April 2001.  A substantive appeal was 
received in April 2001.


FINDINGS OF FACT

1.  Service connection has been established for PTSD with 
depression, currently rated as 70 percent disabling, and for 
residuals of a gunshot wound to the right 4th toe, currently 
rated as noncompensable; the veteran's combined service-
connected disability rating is 70 percent. 

2.  The veteran has reported having a high school education, 
and past work experience as a roofer.

3.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 
4.19 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as VA outpatient 
records, medical opinions, and social studies from the 
original grant of service connection for schizophrenia (later 
diagnosed as PTSD).  Significantly, no additional pertinent 
evidence has been identified by the veteran.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to TDIU.  The discussions 
in the rating decision, statement of the case, supplemental 
statement of the case and other communications have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The current appeal involves the veteran's claim of 
entitlement to TDIU.  In order to establish service 
connection for a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Although the veteran is also service-connected for residuals 
of a gunshot wound to the right 4th toe, it is readily clear 
that his service-connected PTSD is his most significant 
service-connected disability.  In this regard, pertinent 
medical records clearly show an increase in psychiatric 
symptomatology.  In fact, this increase in symptomatology was 
recognized by the RO's increase in the schedular rating from 
30 percent to 70 percent.  

The veteran apparently suffered a stroke in August 2000.  In 
October 2000, the veteran complained of increased 
irritability and trouble sleeping, as well as more 
dissociative episodes.  He also expressed frustration at 
being unable to work.  VA outpatient treatment reports dated 
in 2000 and 2001 document continued problems with 
irritability and depression.  

At a VA examination in November 2000, the veteran was 
reported to be alert and pleasant.  His speech was coherent, 
organized, and normal in rate and tone.  Affect was 
appropriate and mood was somewhat sad.  Judgment seemed 
intact, and the veteran was oriented.  The veteran related 
that he was having  intrusive thoughts of Vietnam "almost 
constantly," and that he had flashbacks.  The veteran also 
stated that he had used work as a tool to avoid thoughts of 
his Vietnam experiences, but could not do so after the 
stroke.  PTSD and major depression were diagnosed.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned.

In a March 2001 letter, the VA psychologist who had been 
treating the veteran on a regular basis indicated that 
although prior to the stroke in August 2000 he had worked as 
a roofer, his capacity to work was "severely restricted" 
because of PTSD symptoms.  Further, while the physical 
effects of the stroke rendered him "unemployable," the PTSD 
had also been exacerbated and could not "be legitimately 
separated from any consideration regarding employability for 
compensation purposes."  A VA treating psychiatrist also 
signed the opinion letter.

At first glance, it would appear that the veteran is unable 
to maintain substantially gainful employment due to his 
stroke.  The Board notes that residuals of the stroke are not 
service-connected.  However, the evidence also suggests that 
there has been an increase in the severity of the PTSD over 
the past year.  Outpatient treatment records support such a 
finding as does the report of VA examination in November 
2000.  

Significantly, a VA psychologist and a VA psychiatrist have 
offered their opinion that the PTSD has been exacerbated and 
that it is not reasonably possible to separate the effect of 
the PTSD on employability from the effect of the stroke.  The 
Board believes that this medical opinion should be afforded 
considerable weight in light of the fact that a different VA 
examiner in November 2000 assigned a GAF score of only 40.  
The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A 31-40 score indicates "some 
impairment in reality testing or communication...OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work...)."  
The veteran's representative has emphasized the inability to 
work language associated with a score of 40, and the Board 
finds such argument to have some merit.  The VA examiner 
justified such a score in recognition of the veteran's 
chronically depressed mood and frequency of intrusive 
thoughts, nightmares and flashbacks.  

After considering the evidence in its entirety, the Board 
finds that entitlement to a total rating based on individual 
unemployability is warranted.  In reaching this conclusion, 
the Board has resolved all reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

